Citation Nr: 0305213	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-10 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to December 
1945 in the U.S. Navy.  The record reflects that he died on 
January [redacted] 2000.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an August 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  The appellant in this matter is the veteran's 
surviving spouse.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's death certificate indicates that he died on 
January [redacted] 2000, and lists the immediate cause of death as 
cardiorespiratory arrest, as the result of pneumonia due to 
chronic obstructive pulmonary disease.

3.  At the time of his death, the veteran was service-
connected for the residuals of a stab wound to the upper 
third of the right arm, rated as 10 percent disabling.

4.  The competent medical evidence of record does not 
reasonably show a causal connection between any medical 
disorder related to the veteran's death and his period of 
active service.

5.  A service connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.312 (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The appellant was provided adequate notice as to the 
evidence necessary to substantiate her claim, as well as the 
applicable laws and regulations, as indicated in the August 
2000 and June 2002 rating decisions, the June 2002 statement 
of the case, and in letters from the RO.  The RO also 
attempted to inform the appellant of which evidence she was 
to provide to VA and which evidence the RO would attempt to 
obtain on her behalf, as noted in correspondence dated in 
March 2002.  Further, the Board finds that the RO met its 
duty to assist by making satisfactory efforts to ensure that 
all relevant evidence was associated with the claims file, 
noting that it contains the veteran's service medical 
records, multiple private treatment reports, several VA 
examination reports, and the veteran's death certificate, as 
well as private medical records detailing the treatment he 
received at and around the time of his death.  The appellant 
was also given the opportunity to testify at a hearing on 
this appeal, which she declined in July 2002.

The spouse of a qualifying veteran is entitled to certain 
monetary benefits, known as Dependency and Indemnity 
Compensation (DIC) benefits, if the veteran died of a 
service-connected disability.  38 U.S.C.A. § 1310.  A 
disability will be considered service-connected if it is due 
to disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As the 
veteran had qualifying service the issue is whether his death 
was related to service or a service connected disease or 
injury.

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to the 
veteran's death are based on the same statutory and 
regulatory provisions governing determinations of service 
connection generally.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  The death of a veteran will be considered as 
having been due to a service-connected disability where the 
evidence establishes that such disability was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A service-connected disability will 
be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related to it.  A contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to the veteran's death, it must be shown that: 
(1) it contributed substantially or materially; (2) it 
combined to cause death; or (3) it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that the service-connected disability casually shared in 
producing death, but rather that there was a causal 
connection.  38 C.F.R. § 3.312(b), (c).

As noted, the veteran's death certificate indicates that his 
immediate cause of death was cardiorespiratory arrest, 
resulting from pneumonia due to chronic obstructive pulmonary 
disease (COPD).  The question for review is therefore whether 
a service-connected disease or injury caused or contributed 
to the veteran's death.

As the cause of the veteran's death was cardio-respiratory 
arrest, resulting from pneumonia due to COPD, it must be 
determined whether any of these disorders had their onset or 
were related to service.  At the time of his death, the 
veteran was service-connected for one disability, the 
residuals of a stab wound to the upper third of the right 
arm, rated as 10 percent disabling.  The Board notes that 
there is no competent medical evidence of record suggesting 
that this injury was in any way related to the veteran's 
death over 50 years later; in fact, M.P.B., M.D., noted in a 
February 1966 report that the wound was healed, albeit with 
some residual joint pain, weakness and limitation of motion.  
A March 1966 VA examination report indicated that the 
presence of a nonpainful scar with some mild muscle atrophy 
and injury to the brachioradialis muscle area.  No reports in 
the record relate this disability to any respiratory 
problems, including pneumonia and COPD.  (The Board 
acknowledges that at the time of his death, the veteran was 
also in receipt of nonservice-connected pension, as well as 
special monthly compensation in the form of aid and 
attendance benefits, because of his service status and the 
presence of multiple, nonservice-connected physical 
ailments.)  However, for purposes of a cause of death claim, 
only service-connected disabilities, or disabilities that may 
be considered related to service, are legally relevant.  See 
38 U.S.C.A. §1310; 38 C.F.R. § 3.312.)      

There is no evidence linking a service-connected disability 
to the conditions resulting in the veteran's death.  There 
must be competent evidence of a service related disease or 
injury causing or contributing to the veteran's death for the 
appellant's claim to prevail.  There must be evidence to 
establish that this disability was either the principal or 
contributory cause of his death.  See 38 U.S.C.A. 
§1310; 38 C.F.R. § 3.312.  In this case, the veteran's 
service medical records are negative for any abnormal 
findings relative to pulmonary/respiratory conditions, or to 
pneumonia.  On the contrary, the veteran's April 1943 
entrance examination report, as well as his December 1945 
discharge examination report, list only "normal" findings 
for the respiratory system.  There is also no record of 
complaints, symptoms, treatment or diagnosis of any 
respiratory problem during service. 

The Board acknowledges that in a November 1952 statement, 
another of the veteran's private physicians, O.A.T., M.D., 
reported that he had treated the veteran for bilateral 
pulmonary tuberculosis since June 1947 (approximately one and 
a half years after the veteran's discharge from service).  
First, the Board notes that this disease was not noted during 
service or within one year of service discharge so that it 
falls outside of the provisions for presumptive service 
connection, for there is no evidence of record showing any 
respiratory symptomatology in service, and nothing to 
indicate its manifestation to a compensable degree within a 
year after service as required by VA law.  See 38 C.F.R. 
§ 3.303, 3.307, 3.309.  Second, the Board observes that Dr. 
T.'s opinion lacks at least some credibility in light of his 
March 1953 statement that he kept no treatment records on the 
veteran and was recalling the details only from his memory.  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Third, the Board notes that an August 
1953 VA examination report showed findings of no active 
pulmonary tuberculosis upon clinical evaluation of the 
veteran and this disease has not been linked to the 
disabilities which caused the veteran's death.  Therefore, 
pulmonary tuberculosis is not considered relevant to the 
appellant's claim for the cause of the veteran's death.

The record contains many additional private medical reports 
detailing the veteran's many nonservice-connected disorders 
that developed during his lifetime.  As noted, however, the 
veteran was never service-connected for any other disability, 
and the service medical records do not show any respiratory 
problems.  The record also includes the private records of 
treatment rendered to the veteran in the days immediately 
before his death, but nothing in these records suggests a 
connection between his treatment for pneumonia (as a 
consequence of COPD) and any condition during his service 
over 50 years ago.     

Although the appellant is competent to testify as to any 
symptoms she observed the veteran experience at any time, as 
the appellant is a lay person not shown to possess the 
medical training and expertise necessary to render a medical 
opinion, her contentions do not constitute medical evidence 
of a nexus between the cause of the veteran's death and any 
injury or disease during his active duty service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). See 
also Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The 
Board finds, therefore, that because the evidence 
demonstrates no connection between the veteran's death and 
any medical condition documented during his period of 
service, the preponderance of the evidence is against the 
appellant's claim.  The Board recognizes the appellant's 
sincere belief in the merits of her claim and has considered 
the benefit of the doubt rule, but as the evidence is not in 
equipoise, there is no basis to apply it, and the claim must 
fail.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

